Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
B. Diane Tamariz-Wallace appeals from the district court’s order denying her motion to reopen the lawsuit between her and Nationwide Mutual Insurance Co., which was administratively closed after Tamariz-Wallace filed her petition for relief in bankruptcy. We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm the district court’s order. See Providence Hall Assoc. Ltd. P’ship v. Wells Fargo Bank, N.A., 816 F.3d 278 (4th Cir. 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED